SAWYER, J.
We think the evidence supports the finding and judgment. The ground that the evidence is insufficient to justify the finding is the only one specified in the statement on motion for new trial, as required by section 195 of the Practice Act. For this reason we are precluded from a discussion of the other points made by appellants: Hutton v. Reed, 25 Cal. 478; Burnett v. Pacheco, 27 Cal. 410. We have, however, examined the elaborate brief of appellant, and if the questions raised were before us, we think there is nothing in them that would justify a reversal of the judgment.
Judgment affirmed.
We concur: Sanderson, C. J.; Shatter, J.; Currey, J.; Rhodes, J.